MEMORANDUM *
The only question in this appeal is whether the trial court erred in rejecting as hearsay two documents the defense offered as evidence that another person was the possessor of the 22 grams of cocaine base charged against the defendant. The trial court committed no error because the documents were not shown to be trustworthy and thus did not satisfy any relevant hearsay exception. The judgment is
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.